IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2009
                                     No. 08-50560
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EARTIS EAGLIN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:01-CR-527-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Eartis Eaglin has appealed the denial of his motion under 18 U.S.C.
§ 3582(c)(2) for a reduction of his federal sentence pursuant to recent
amendments to the crack cocaine guidelines. The district court determined that
the appeal is frivolous and denied Eaglin’s pro se motion for leave to proceed in
forma pauperis (IFP) on appeal. Eaglin’s appointed counsel, the federal public
defender, asserts that there is no nonfrivolous issue that would support the filing
of a motion for leave to proceed IFP in this court and has moved for leave to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-50560

withdraw. Eaglin has filed a response to the motion requesting appointment of
substitute counsel. We have analyzed counsel’s motion under the rubric of
Anders v. California, 386 U.S. 738 (1967).
      Our independent review of the record, counsel’s brief, and Eaglin’s
response discloses no nonfrivolous issue for appeal.   Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.
Eaglin’s motion for appointment of substitute counsel is DENIED.




                                      2